Exhibit 10.1
 
RESTRUCTURING AGREEMENT
 
This RESTRUCTURING AGREEMENT (this “Agreement”) is made and entered into as of
February 11, 2009 by and between the following parties:
 
(a) [the undersigned Holder] (the “Undersigned Holder”) [Note:  Format of
section (a) will be adjusted based on what securities are held by the
Undersigned Holder]; and
 
(b) Charter Communications, Inc., a Delaware corporation (“CCI”), and each of
its direct and indirect subsidiaries identified on the signature pages attached
hereto (collectively, the “Company” and the Undersigned Holder and the Company,
each, a “Party”, and collectively, the “Parties”).
 
RECITALS
 
WHEREAS, the Company has determined that a restructuring of certain of its
obligations is in the best interests of its stakeholders;
 
WHEREAS, other holders of certain claims under that certain 11% Senior Notes
Indenture dated as of September 28, 2005 (each, a “Consenting 11% Old Senior
Note Holder”), by and between CCH I, LLC and CCH I Capital Corp., as issuers,
Charter Communications Holdings, LLC, as parent guarantor, and The Bank of New
York Trust Company, N.A., as trustee (the “11% Indenture”), each of whom are
unaffiliated parties, are party to other restructuring agreements with the
Company;
 
WHEREAS, other holders of certain claims under that certain 11% Senior Notes
Indenture dated as of September 14, 2006 (each, a “Consenting 11% New Senior
Note Holder”), by and between CCH I, LLC and CCH I Capital Corp., as issuers,
Charter Communications Holdings, LLC, as parent guarantor, and The Bank of New
York Trust Company, N.A., as trustee (the “11% Supplemental Indenture”), each of
whom are unaffiliated parties, are party to other restructuring agreements with
the Company;
 
WHEREAS, other holders of certain claims under that certain 10.25% Senior Notes
Indenture dated as of September 14, 2006 (each, a “Consenting 10.25% Old Senior
Note Holder”), by and between CCH II, LLC and CCH II Capital Corp., as issuers,
Charter Communications Holdings, LLC, as parent guarantor, and The Bank of New
York Trust Company, N.A., as trustee (the “10.25% Indenture”), each of whom are
unaffiliated parties, are party to other restructuring agreements with the
Company;
 
WHEREAS, other holders of certain claims under that certain 10.25% Senior Notes
Supplemental Indenture dated as of July 2, 2008 (each, a “Consenting 10.25% New
Senior Note Holder” and together with the Undersigned Holder, the Consenting 11%
Old Senior Note Holders, the Consenting 11% New Senior Note Holders and the
Consenting 10.25% Old Senior Note Holders, the “Consenting Holders”), between
CCH II, LLC and CCH II Capital Corp., as issuers, Charter Communications
Holdings, LLC, as parent guarantor, and The Bank of New York Mellon Trust
Company, N.A., as trustee (the “Supplemental 10.25% Indenture” and
 
 

--------------------------------------------------------------------------------


 
 
together with the 11% Indenture, the 11% Supplemental Indenture and the 10.25%
Indenture, the “Indentures”), each of whom are unaffiliated parties, are party
to other restructuring agreements with the Company;
 
WHEREAS, each Consenting Holder is the holder of a claim, as defined in section
101(5) of the Bankruptcy Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”)
arising out of, or related to the 11% Indenture and/or the 11% Supplemental
Indenture (each, a “11% Senior Note Claim”) and/or the 10.25% Indenture and/or
the 10.25% Supplemental Indenture (each, a “10.25% Senior Note Claim” and
together with the 11% Senior Note Claims, the “Charter Claims”);
 
WHEREAS, the Parties now desire to implement a financial restructuring (the
“Restructuring”) of the Company on the terms and conditions set forth in the
term sheet (including all exhibits and financing commitments referenced therein,
the “Term Sheet”) attached hereto as Exhibit 1;1
 
WHEREAS, the Parties intend to implement the Restructuring through a confirmed
plan of reorganization, consistent in all material respects with, and on terms
and conditions no less favorable than, the terms and conditions set forth in
this Agreement, the Term Sheet and the plan of reorganization contemplated
thereby (as the same may be amended from time to time in accordance with the
terms of this Agreement, the “Plan”), for the Company in voluntary cases (the
“Chapter 11 Cases”) to be commenced by the Company by filing petitions (the
“Petitions”) under chapter 11 of the Bankruptcy Code (the date of that event
being the “Petition Date”) in the United States Bankruptcy Court (the
“Bankruptcy Court”);
 
WHEREAS, the Parties have engaged in good faith negotiations with the objective
of reaching an agreement with regard to restructuring the outstanding claims of,
and interests in, the Company in accordance with the terms set forth in this
Agreement and the Term Sheet;
 
WHEREAS, each Party has reviewed, or has had the opportunity to review, this
Agreement and the Term Sheet with the assistance of professional legal advisors
of its own choosing;
 
WHEREAS, each Consenting Holder desires to support and vote to accept the Plan
and may enter into an agreement with the Company substantially similar in form
and substance to this Agreement;
 
WHEREAS, the Company desires to obtain the commitment of the Consenting Holders
to support and vote to accept the Plan, in each case subject to the terms and
conditions set forth herein and in the other restructuring agreements to which
the other Consenting Holders are party; and
 
WHEREAS, subject to the execution of definitive documentation and appropriate
approvals by the Bankruptcy Court of the Plan and the associated disclosure
statement (as the
 
 
 

--------------------------------------------------------------------------------

 
1
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Term Sheet.

 
 
2

--------------------------------------------------------------------------------


 
 
same may be amended from time to time, the “Disclosure Statement”), each of
which shall be consistent with the Term Sheet, the following sets forth the
agreement between the Parties concerning their respective obligations.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
 
1. Term Sheet.
 
The Term Sheet is incorporated by reference herein and is made part of this
Agreement as if fully set forth herein.  The general terms and conditions of the
Restructuring are set forth in the Term Sheet; provided, however, that the Term
Sheet is supplemented by the terms and conditions of this Agreement.  In the
event of any inconsistencies between the terms of this Agreement and the Term
Sheet, the Term Sheet shall govern.
 
2. Effectuating the Restructuring.
 
To implement the Term Sheet, the Parties have agreed, on the terms and
conditions set forth herein, that the Company shall use its commercially
reasonable best efforts to:
 
(a)  
solicit the requisite acceptances of the Plan (i) in accordance with section
1125 of the Bankruptcy Code; and (ii) if, after the Chapter 11 Cases have
commenced, the Bankruptcy Court has approved the Disclosure Statement;

 
(b)  
move the Bankruptcy Court to confirm the Plan as expeditiously as practicable
under the Bankruptcy Code, including under section 1129(b) thereof, the Federal
Rules of Bankruptcy Procedure and the Bankruptcy Court’s local rules (the
federal and local rules being the “Bankruptcy Rules”); and

 
(c)  
consummate the Plan;

 
provided, however, that the form and substance of the Plan (including any Plan
Supplement filed in connection therewith) and the Disclosure Statement shall be
consistent in all material respects with the Term Sheet.


3. Commitments of the Undersigned Holder Under this Agreement and the Term
Sheet.
 
(a) Voting by Undersigned Holder.
 
As long as a Termination Event (as defined herein) has not occurred, or has
occurred but has been duly waived or cured in accordance with the terms hereof,
the
 
 
3

--------------------------------------------------------------------------------


 
 
Undersigned Holder agrees for itself that, so long as it is the legal owner,
beneficial owner and/or the investment advisor or manager of or with power
and/or authority to bind any Charter Claims and has been properly solicited
pursuant to sections 1125 and 1126 of the Bankruptcy Code, it shall timely vote
its Charter Claims (and not revoke or withdraw its vote) to accept the Plan,
subject to the proviso in Section 2 hereof.
 
(b) Support of Plan.
 
As long as a Termination Event has not occurred, or has occurred but has been
duly waived or cured in accordance with the terms hereof, the Undersigned
Holder, agrees for itself that, so long as it remains the legal owner,
beneficial owner and/or the investment advisor or manager of or with power
and/or authority to bind any Charter Claims, subject to the proviso in Section 2
hereof, by having executed and become party to this Agreement, it will:
 
i.  
from and after the date hereof not directly or indirectly seek, solicit, support
or vote in favor of any other plan, sale, proposal or offer of dissolution,
winding up, liquidation, reorganization, merger or restructuring of the Company
that could reasonably be expected to prevent, delay or impede the Restructuring
of the Company as contemplated by the Term Sheet, the Plan or any other document
filed with the Bankruptcy Court in furtherance of confirming the Plan;

 
ii.  
agree to permit disclosure in the Disclosure Statement and any filings by the
Company with the Securities and Exchange Commission of the contents of this
Agreement; provided that the amount of the Charter Claims held by the
Undersigned Holder shall be disclosed only to the Company and shall not be
disclosed by the Company to any other person or entity;

 
iii.  
cooperate with the Company to secure consents, approvals or waivers required to
be obtained from governmental authorities in connection with the Plan with
respect to the transfer or change in control of Franchises (as defined in the
Communications Act of 1934, as amended, 47 U.S.C Sections 151 et seq.), licenses
and permits; provided that the Company shall reimburse the Undersigned Holder
for all reasonable out-of-pocket expenses incurred in connection with this
Section 3(b)(iii); and

 
iv.  
forbear from exercising, directly or indirectly, any right to accelerate or
commence any action to collect indebtedness outstanding under any indenture to
which the Company and/or any of its subsidiaries (each, a “Company Indenture”)
is a party or to file or join in an involuntary petition for relief under the
Bankruptcy Code against the Company based upon the failure to pay any such
indebtedness.

 
 
4

--------------------------------------------------------------------------------


 
As long as a Termination Event has not occurred, or has occurred but has been
duly waived or cured in accordance with the terms hereof, the Company and the
Undersigned Holder, so long as it is the legal owner, beneficial owner and/or
the investment advisor or manager of or with power and/or authority to bind any
Charter Claim, further agree that they shall not:
 
i.  
object to or otherwise commence any proceeding opposing any of the terms of this
Agreement, the Term Sheet, the Disclosure Statement or the Plan; or

 
ii.  
take any action that is inconsistent with, or that would delay approval of the
Disclosure Statement or Confirmation of the Plan.

 
(c) Transfer (as defined below) of Claims, Interests and Securities.
 
The Undersigned Holder hereby agrees, for so long as this Agreement shall remain
in effect (such period, the “Restricted Period”), not to sell, assign, transfer,
hypothecate or otherwise dispose of, directly or indirectly (each such transfer,
a “Transfer”), all or any of its Charter Claims (or any right related thereto
and including any voting rights associated with such Charter Claims), unless the
transferee thereof (a) agrees in an enforceable writing to assume and be bound
by this Agreement and the Term Sheet, and to assume the rights and obligations
of the Undersigned Holder under this Agreement and (b) promptly delivers such
writing to the Company (each such transferee becoming, upon the Transfer, an
Undersigned Holder hereunder).  The Company shall promptly acknowledge any such
Transfer in writing and provide a copy of that acknowledgement to the
transferor.  By its acknowledgement of the relevant Transfer, the Company shall
be deemed to have acknowledged that its obligations to the Undersigned Holder
hereunder shall be deemed to constitute obligations in favor of the relevant
transferee as an Undersigned Holder hereunder.  Any sale, transfer or assignment
of any Relevant Claim (as defined below) that does not comply with the procedure
set forth in the first sentence of this Subsection 3(c) shall be deemed void ab
initio.
 
(d) Further Acquisition of Charter Claims.
 
This Agreement shall in no way be construed to preclude the Undersigned Holder
or any of its respective subsidiaries from acquiring additional Charter Claims;
provided that any such additional Charter Claims acquired by the Undersigned
Holder or any subsidiary thereof shall automatically be deemed to be subject to
the terms of this Agreement.  Upon the request of the Company, the Undersigned
Holder shall, in writing and within five (5) business days, provide an accurate
and current list of all Charter Claims that it and any subsidiary holds at that
time, subject to any applicable confidentiality restrictions and applicable law.
 
(e) Representation of the Undersigned Holder’s holdings.
 
The Undersigned Holder represents that, as of the date hereof:
 
i.  
it is the legal owner, beneficial owner and/or the investment advisor or manager
for the legal or beneficial owner of such

 
 
5

--------------------------------------------------------------------------------


 
 
 
Charter Claims set forth on its respective signature page (collectively, the
“Relevant Claims”);

 
ii.  
there are no Charter Claims of which it is the legal owner, beneficial owner
and/or investment advisor or manager for such legal or beneficial owner that are
not part of its Relevant Claims unless the Undersigned Holder does not possess
the full power to vote and dispose of such claims; and

 
iii.  
it has full power to vote, dispose of and compromise the aggregate principal
amount of the Relevant Claims.

 
(f) Undersigned Holder Escrow Agreement.
 
Notwithstanding anything to the contrary herein, if the January Payments (as
defined in the Escrow Agreement, dated February 11, 2009, by and between, inter
alia, the Undersigned Holder and Charter Communications Holdings, LLC (the
“Escrow Agreement”)) are made on or before the Acceleration Date (as defined in
the Escrow Agreement), then on or before five (5) calendar days following the
date the Undersigned Holder receives its respective Holder’s Payment (as defined
in the Escrow Agreement), the Undersigned Holder shall (or shall cause its
affiliate to) deposit funds in the amount of [____] pursuant to the Escrow
Agreement (even if the Undersigned Holder actually receives its respective
Holder’s Payment after the Company commences or becomes subject to proceedings
under the Bankruptcy Code).
 
4. The Company’s Responsibilities.
 
(a) Other Support Agreement.
 
The Company represents and warrants that it has entered into (or concurrently
herewith is entering into) binding restructuring agreements, plan support or
lock-up agreements consistent in all material respects with the terms and
provisions of this Agreement and the Plan (collectively, the “Other Support
Agreements”) with Paul G. Allen, Charter Investment, Inc. and CCI and with other
Consenting Holders (each, an “Other Support Agreement Party”, and collectively,
the “Other Support Agreement Parties”) pursuant to which, except as previously
disclosed to the Undersigned Holder in writing, each Other Support Party has
agreed to be bound to the Other Support Agreements which are substantially
similar to this Agreement, including without limitation, to be bound by the
substantially similar provisions set forth in Section 3(a), (b), (c), (d) and
(e) above and Section 8 below.
 
(b) Implementation of Plan.
 
The Company shall use its commercially reasonable best efforts to:
 
i.  
effectuate and consummate the Restructuring on the terms described in the Term
Sheet and the Plan;

 
ii.  
commence the Chapter 11 Cases on or before April 1, 2009;

 
 
6

--------------------------------------------------------------------------------


 
 
iii.  
file the Plan and Disclosure Statement, consistent with the terms of the Term
Sheet and reasonably acceptable to the Requisite Holders, and implement all
steps necessary and desirable to obtain from the Bankruptcy Court an order
confirming the Disclosure Statement (the “Disclosure Statement Order”), which
Disclosure Statement Order shall be entered by the Bankruptcy Court no later
than on or before the 50th day following the Petition Date;

 
iv.  
implement all steps necessary and desirable to obtain from the Bankruptcy Court
an order confirming the Plan, which order shall be in form and substance
consistent with the Term Sheet and reasonably acceptable to the Requisite
Holders (the “Confirmation Order”), which Confirmation Order shall be entered by
the Bankruptcy Court no later than on or before the 130th day following the
Petition Date;

 
v.  
cause the Effective Date of the Plan to occur no later than on or before the
150th day following the Petition Date; provided, that if consents, approvals or
waivers required to be obtained from governmental authorities in connection with
the Plan with respect to Franchises, licenses and permits covering areas serving
at least 80% of the basic subscribers have not been obtained on or before the
150th day following the Petition Date, then cause the Effective Date of the Plan
to occur no later than on or before December 15, 2009; and

 
vi.  
take no actions inconsistent with this Agreement, the Term Sheet and the Plan or
the expeditious Confirmation and Consummation of the Plan.

 
5. Mutual Representations, Warranties, and Covenants.
 
Each Party makes the following representations, warranties and covenants to each
of the other Parties, each of which are continuing representations, warranties
and covenants:
 
(a) Enforceability.
 
Subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code, this
Agreement is a legal, valid and binding obligation of the Party, enforceable
against it in accordance with its terms, except as enforcement may be limited by
applicable laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.
 
(b) No Consent or Approval.
 
Except as expressly provided in this Agreement, no consent or approval is
required by any other entity in order for it to carry out the provisions of this
Agreement.
 
 
7

--------------------------------------------------------------------------------


 
(c) Power and Authority.
 
It has all requisite power and authority to enter into this Agreement and to
carry out the transactions contemplated by, and perform its respective
obligations under, this Agreement, the Term Sheet and the Plan.
 
(d) Authorization.
 
The execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary action on its
part.
 
(e) No Conflicts.
 
The execution, delivery and performance of this Agreement does not and shall
not:  (a) violate any provision of law, rule or regulations applicable to it or
any of its subsidiaries; (b) violate its certificate of incorporation, bylaws or
other organizational documents or those of any of its subsidiaries; or (c)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any material contractual obligation to which it or
any of its subsidiaries is a party.
 
6. No Waiver of Participation and Preservation of Rights.
 
This Agreement and the Plan are part of a proposed settlement of disputes among
the Parties.  Without limiting the foregoing sentence in any way, if the
transactions contemplated by this Agreement or otherwise set forth in the Plan
are not consummated as provided herein, if a Termination Event occurs, or if
this Agreement is otherwise terminated for any reason, the Parties each fully
reserve any and all of their respective rights, remedies, claims and interests.
 
7. Acknowledgement.
 
This Agreement and the Term Sheet and the transactions contemplated herein and
therein are the product of negotiations between the Parties and their respective
representatives.  This Agreement is not and shall not be deemed to be a
solicitation of votes for the acceptance of a plan of reorganization for the
purposes of sections 1125 and 1126 of the Bankruptcy Code or otherwise.  The
Company will not solicit acceptances of the Plan from the Undersigned Holder in
any manner inconsistent with the Bankruptcy Code or applicable nonbankruptcy
law.
 
8. Termination.
 
(a) Termination Events.
 
The term “Termination Event,” wherever used in this Agreement, means any of the
following events (whatever the reason for such Termination Event and whether it
is voluntary or involuntary):
 
i.  
the commitments set forth in that certain commitment letter, dated February 11,
2009 (the “Commitment Letter”), expire or terminate pursuant to Section 9 of the
Commitment Letter;

 
 
8

--------------------------------------------------------------------------------


 
 
ii.  
the Company’s board of directors is advised in writing by its outside counsel
that continued pursuit of the Plan is inconsistent with its fiduciary duties
because, and the board of directors determines in good faith that, (A) a
proposal or offer from a third party is reasonably likely to be more favorable
to the Company than is proposed under the Term Sheet, taking into account, among
other factors, the identity of the third party, the likelihood that any such
proposal or offer will be negotiated to finality within a reasonable time, and
the potential loss to the company if the proposal or offer were not accepted and
consummated, or (B) the Plan is no longer confirmable or feasible;

 
iii.  
the Plan or any subsequent plan filed by the Company with the Bankruptcy Court
(or a plan supported or endorsed by the Company) is not in a form and substance
that is reasonably consistent in all material respects with the Term Sheet;

 
iv.  
the Company shall not have filed for chapter 11 relief with the Bankruptcy Court
on or before April 1, 2009;

 
v.  
a Disclosure Statement Order reasonably acceptable to the Company and the
Requisite Holders is not entered by the Bankruptcy Court on or before the 50th
day following the Petition Date;

 
vi.  
a Confirmation Order reasonably acceptable to the Company and the Requisite
Holders is not entered by the Bankruptcy Court on or before the 130th day
following the Petition Date;

 
vii.  
either (a) the Effective Date shall not have occurred on or before the 150th day
following the Petition Date or (b) if consents, approvals or waivers required to
be obtained from governmental authorities in connection with the Plan with
respect to Franchises, licenses and permits covering areas serving at least 80%
of the basic subscribers have not been obtained on or before the 150th day
following the Petition Date, and all other conditions precedent to the Effective
Date shall have been satisfied before the 150th day following the Petition Date
or waived by the Requisite Holders (other than those conditions that by their
nature are to be satisfied on the Effective Date), then the Effective Date shall
not have occurred on or before December 15, 2009;

 
viii.  
any of the Chapter 11 Cases of the Company is converted to cases under chapter 7
of the Bankruptcy Code and such event causes the Plan not to be confirmable;

 
 
9

--------------------------------------------------------------------------------


 
 
ix.  
the Bankruptcy Court shall enter an order in any of the Chapter 11 Cases
appointing (i) a trustee under chapter 7 or chapter 11 of the Bankruptcy Code,
(ii) a responsible officer or (iii) an examiner, in each case with enlarged
powers relating to the operation of the business (powers beyond those set forth
in subclauses (3) and (4) of section 1106(a)) under section 1106(b) of the
Bankruptcy Code;

 
x.  
any of the Chapter 11 Cases of the Company is dismissed and such event causes
the Plan not to be confirmable;

 
xi.  
the Confirmation Order is reversed on appeal or vacated;

 
xii.  
any Party has breached any material provision of this Agreement or the Term
Sheet and any such breach has not been duly waived or cured in accordance with
the terms hereof after a period of five (5) days; provided, that any such waiver
by the Undersigned Holder shall require the approval of the Requisite Holders;

 
xiii.  
the Company shall withdraw the Plan or publicly announce its intention not to
support the Plan;

 
xiv.  
the Effective Date shall have occurred;

 
xv.  
any Other Support Agreement has terminated or any Other Support Party has
breached any material provision of its Other Support Agreement or the Term Sheet
and any such breach has not been duly waived or cured in accordance with the
terms of the Other Support Agreement after a period of five (5) days; or

 
xvi.  
the Company shall not have reached agreement with senior management on a
compensation program reasonably acceptable to the Company and the Requisite
Holders by March 12, 2009.

 
The foregoing Termination Events are intended solely for the benefit of the
Company and the Undersigned Holder; provided that no Party may seek to terminate
this Agreement based upon a material breach or a failure of a condition (if any)
in this Agreement arising out of its own actions or omissions; provided,
further, that such actions or omissions may entitle the other Parties to the
remedies described in Section 9(e) hereof.
 
(b) Termination Event Procedures.
 
i.  
Upon the occurrence of a Termination Event contemplated by clause (i) or (ii) of
Section 8(a) hereof or clause (xii) of Section 8(a) hereof due to a material
breach of this Agreement by the Undersigned Holder, in each case subject to the
last sentence of Section 8(a) hereof, the Company shall have the right to
terminate

 
 
10

--------------------------------------------------------------------------------


 
 
 
  
this Agreement and the Term Sheet by giving written notice thereof to the other
Parties.

 
ii.  
Upon the occurrence of a Termination Event contemplated by clause (viii), (xi),
(xiv) or (xvi) of Section 8(a) hereof, in each case subject to the last sentence
of Section 8(a) hereof, this Agreement and the Term Sheet shall automatically
terminate without further action.

 
iii.  
Except as set forth in Section 8(b)(i) and 8(b)(ii) hereof, upon the occurrence
of a Termination Event (including, for the avoidance of doubt, a Termination
Event contemplated by clause (i) or (ii) of Section 8(a) hereof), subject to the
last sentence of Section 8(a) hereof, the Undersigned Holder shall have the
right to terminate this Agreement and the Term Sheet by giving written notice to
the other Parties unless no later than three (3) business days after the
occurrence of any such Termination Event, the occurrence of such Termination
Event is waived in writing by the Requisite Holders.  The Parties hereby waive
any requirement under section 362 of the Bankruptcy Code to lift the automatic
stay thereunder (the “Automatic Stay”) in connection with giving any such notice
(and agree not to object to any non-breaching Party seeking to lift the
Automatic Stay in connection with giving any such notice, if necessary).  Any
such termination (or partial termination) of the Agreement shall not restrict
the Parties’ rights and remedies for any breach of the Agreement by any Party,
including, but not limited to, the reservation of rights set forth in Section 6
hereof.

 
(c) Consent to Termination.
 
In addition to the Termination Events set forth in Section 8(a) hereof, this
Agreement shall be terminable immediately upon written notice to all of the
Parties of the written agreement(s) of the Company and the Requisite Holders to
terminate all of their restructuring agreements and the written agreement of the
Company, CCI and Paul G. Allen to terminate their restructuring agreement.
 
9. Miscellaneous Terms.
 
(a) Binding Obligation; Assignment.
 
Binding Obligation.  Subject to the provisions of sections 1125 and 1126 of the
Bankruptcy Code, this Agreement is a legally valid and binding obligation of the
Parties, enforceable in accordance with its terms, and shall inure to the
benefit of the Parties and their representatives.  Nothing in this Agreement,
express or implied, shall give to any entity, other than the Parties and their
respective members, officers, directors, agents, financial advisors, attorneys,
employees, partners, Affiliates, successors, assigns, heirs, executors,
administrators
 
 
11

--------------------------------------------------------------------------------


 
 
and representatives, any benefit or any legal or equitable right, remedy or
claim under this Agreement.
 
Assignment.  No rights or obligations of any Party under this Agreement may be
assigned or transferred to any other entity except as provided in Section 3(c)
hereof.
 
(b) Further Assurances.
 
The Parties agree to execute and deliver such other instruments and perform such
acts, in addition to the matters herein specified, as may be reasonably
appropriate or necessary, from time to time, to effectuate the agreements and
understandings of the Parties, whether the same occurs before or after the date
of this Agreement.
 
(c) Headings.
 
The headings of all sections of this Agreement are inserted solely for the
convenience of reference and are not a part of and are not intended to govern,
limit or aid in the construction or interpretation of any term or provision
hereof.
 
(d) Governing Law.
 
THIS AGREEMENT IS TO BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN SUCH
STATE, WITHOUT GIVING EFFECT TO THE CHOICE OF LAWS PRINCIPLES THEREOF.  By its
execution and delivery of this Agreement, each of the Parties hereto hereby
irrevocably and unconditionally agrees for itself that any legal action, suit or
proceeding with respect to any matter under or arising out of or in connection
with this Agreement or for recognition or enforcement of any judgment rendered
in any such action, suit or proceeding, shall be brought exclusively in either a
state or federal court of competent jurisdiction in the State of New York and
County of New York.  By execution and delivery of this Agreement, each of the
Parties hereto hereby irrevocably accepts and submits itself to the exclusive
jurisdiction of each such court, generally and unconditionally, with respect to
any such action, suit or proceeding.  Notwithstanding the foregoing consent to
jurisdiction in either a state or federal court of competent jurisdiction in the
State of New York and County of New York, upon the commencement of the Chapter
11 Cases, each of the Parties hereto hereby agrees that, if the Petitions have
been filed and any of the Chapter 11 Cases are pending, the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement.
 
(e) Specific Performance
 
The Parties hereby acknowledge that the rights of the Parties under this
Agreement are unique and that remedies at law for breach or threatened breach of
any provision of this Agreement would be inadequate and, in recognition of this
fact, agree that, in the event of a breach or threatened breach of the
provisions of this Agreement, in addition to any remedies at law, the Parties
(with the consent of the Requisite Holders, in the case of the Undersigned
Holder) shall, without posting any bond, be entitled to obtain equitable relief
in the form of
 
 
12

--------------------------------------------------------------------------------


 
 
specific performance, a temporary restraining order, a temporary or permanent
injunction or any other equitable remedy which may then be available and the
Parties hereby waive any objection to the imposition of such relief.
 
(f) Complete Agreement, Interpretation and Modification.
 
i.  
Complete Agreement.  This Agreement, the Term Sheet and the other agreements,
exhibits and other documents referenced herein and therein constitute the
complete agreement between the Parties with respect to the subject matter hereof
and supersede all prior agreements, oral or written, between or among the
Parties with respect thereto.

 
ii.  
Interpretation.  This Agreement is the product of negotiation by and among the
Parties.  Any Party enforcing or interpreting this Agreement shall interpret it
in a neutral manner.  There shall be no presumption concerning whether to
interpret this Agreement for or against any Party by reason of that Party having
drafted this Agreement, or any portion thereof, or caused it or any portion
thereof to be drafted.

 
iii.  
Modification of this Agreement and the Term Sheet.  Except as set forth in
Section 8(b) hereof, as it applies to Termination Events, this Agreement and the
Term Sheet may only be modified, altered, amended or supplemented by an
agreement in writing signed by the Company and the Requisite Holders.

 
(g) Execution of this Agreement.
 
This Agreement may be executed and delivered (by facsimile or otherwise) in any
number of counterparts, each of which, when executed and delivered, shall be
deemed an original, and all of which together shall constitute the same
agreement.  Except as expressly provided in this Agreement, each individual
executing this Agreement on behalf of a Party has been duly authorized and
empowered to execute and deliver this Agreement on behalf of said Party.
 
(h) Settlement Discussions.
 
This Agreement and the Restructuring are part of a proposed settlement of a
dispute between the Parties.  Nothing herein shall be deemed an admission of any
kind.  Pursuant to Federal Rule of Evidence 408 and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding to enforce
the terms of this Agreement.
 
 
13

--------------------------------------------------------------------------------


 
 
(i) Consideration.
 
The Company and the Undersigned Holder hereby acknowledge that no consideration,
other than that specifically described herein and in the Term Sheet, shall be
due or paid to the Undersigned Holder for its agreement to vote to accept the
Plan in accordance with the terms and conditions of this Agreement, other than
the Company’s representations, warranties and agreement to use its commercially
reasonable best efforts to obtain approval of the Disclosure Statement and to
seek to confirm and consummate the Plan in accordance with the terms and
conditions of the Term Sheet.
 
(j) Notices.
 
All notices hereunder shall be deemed given if in writing and delivered, if sent
by facsimile, courier or by registered or certified mail (return receipt
requested) to the following addresses and facsimile numbers (or at such other
addresses or facsimile numbers as shall be specified by like notice):
 
i.  
If to the Company, to:

 
Charter Communications, Inc.
12405 Powerscourt Drive
St. Louis, Missouri  63131
Attention:  General Counsel


with copies (which shall not constitute notice) to:
 
Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, New York  10022
Attention:  Richard M. Cieri and Paul Basta;


ii.  
If to the Undersigned Holder or a transferee thereof, to the addresses or
facsimile numbers set forth below following the Undersigned Holder’s signature
(or as directed by any transferee thereof), as the case may be, with copies
(which shall not constitute notice) to:

 
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attention:  Alan W. Kornberg and Kenneth M. Schneider;


vii.  
Any notice given by delivery, mail or courier shall be effective when
received.  Any notice given by facsimile shall be effective upon oral or machine
confirmation of transmission.

 
 
14

--------------------------------------------------------------------------------


 
 
(k) No Obligations following Effective Date.
 
Upon the occurrence of a Termination Event pursuant to Section 8(a)(xii) hereof
and termination of this Agreement in accordance with Section 8(b)(ii) hereof,
this Agreement shall forthwith become void, there shall be no liability under
this Agreement on the part of any Party and the Undersigned Holder shall have
the sole and exclusive power to vote, or to direct the voting of, and to
dispose, or to direct the disposition of, any securities received by the
Undersigned Holder pursuant to the Plan.


(l) Savings Clause.
 
Prior to commencement of the Chapter 11 Cases, if and to the extent the
Company’s execution, agreement, performance, undertaking, or similar arrangement
herein or in the Term Sheet (each, a “Undertaking”) would cause a default or
event of default under the CCO Credit Facility or the CCOH Credit Facility (and
for the avoidance of doubt, in each case, including all notes issued
thereunder), such Undertaking shall be deemed unenforceable solely to the extent
necessary to avoid a default or event of default and such action shall be void
ab initio to the extent necessary to avoid a default or event of default.  To
the extent that any Undertaking is unenforceable or void in accordance with the
foregoing, the Parties shall use commercially reasonable best efforts to restore
equivalent consideration to any affected Party.
 
(m) Time of the Essence.
 
The Parties agree that time is of the essence with respect to each and every
term and provision of this Agreement.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 

 
15

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the Parties have entered into this Agreement on the day and
year first above written.
 




                    [CCH I/CCH II], LLC




                    By:
___________________                                                              


                    Title: _________________
 
 

--------------------------------------------------------------------------------


 
 
 
                     [INSERT ENTITY NAME HERE]
 
 
 
 
                                                    By: _______________________
                                                        Name:
                                                        Title:
 
 
 
 
[Signature Page to Restructuring Agreement]
 

--------------------------------------------------------------------------------


 
EXHIBIT 1
 
TERM SHEET
 